DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 8/26/2022 have been fully considered but they are moot.
Applicant argues on pages 12-19 that the previously cited art does not disclose the limitations set forth in the independent claims. This argument is moot in view of then new grounds of rejection which relies on Reza et al. (US20160113507, hereafter Reza) to disclose these limitations in the claims.
Applicant argues on pages 16-17 that Qiang fails to disclose using one wavelength for fluorescence, pressure, and temperature generation. This argument is moot in view of then new grounds of rejection which relies on Calvin (US20200379227) to disclose these limitations in the claims.
Applicant argues on page 18 that the previously cited art does not disclose the newly added limitations to claim 35. The Examiner agrees has indicated that claim 35 has being potentially allowable provided the 112b rejection is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner thanks the Applicant for taking the time to discuss a potential Examiner’s amendment for allowance even though no decision could be reached in the time that was available. If the Applicant wishes to discuss any potential routes to allowance the Examiner welcomes the opportunity to do so.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 39, claim 39 sets forth a plurality of applications, which the specification does not describe in adequate detail so as to convey to a person of ordinary skill in the art that the inventor or a joint inventor had possession of the claimed invention. For example, no steps are set forth for how these various applications are performed. Accordingly, this claim is rejected under 112a.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, claim 35 recites the limitation “substantially equals all absorption of light by the sample”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes “substantially” as indicating a possible variation in a stated numeric value but it is unclear what level of variation is within the scope of the claim.
Regarding claim 47, claim 47 recites the limitation “substantially all light”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes “substantially” as indicating a possible variation in a stated numeric value but it is unclear what level of variation is within the scope of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28, 36, 39-40, and 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reza et al. (US20160113507, hereafter Reza).
Regarding claim 28, Reza discloses in Figure 12 a method for visualizing details in a sample (Reza, Para 2; “This relates to the field of biomedical optics imaging and, in particular, to a laser and ultrasound-based method and system for in vivo or ex vivo, non-contact imaging of biological tissue”), the method comprising:
generating pressure, temperature (Reza, Para 85; ‘A multi-wavelength visible laser source may also been implemented to generate photoacoustic signals for functional or structural imaging” a person having ordinary skill in the art would understand photoacoustic signals to include pressure and temperature signals), and fluorescence signals (Reza, Para 83; “An example of a PARS system 10 integrated with another optical imaging system 1202 is shown in FIG. 12, where PARS 10 and the other optical imaging system 1202 are both connected to the sample 18 by a combiner 1204”) in the sample at an excitation location using an excitation beam, the excitation beam being focused on the sample (Reza, Para 15; “According to an aspect, there is provided a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample, where the PARS comprises an excitation beam configured to generate ultrasonic signals in the sample at an excitation location”);
interrogating the sample with an interrogation beam directed toward the excitation location of the sample, the interrogation beam being focused on the sample (Reza, Para 15; “an interrogation beam incident on the sample at the excitation location”);
detecting at least a portion of the interrogation beam returning from the sample, the returned portion of the interrogation beam being indicative of the generated pressure and temperature signals (Reza, Para 15; “a portion of the interrogation beam returning from the sample that is indicative of the generated ultrasonic signals; […] an interferometer that detects the returning portion of the interrogation beam” a person having ordinary skill in the art would understand photoacoustic signals to include pressure and temperature signals); and
detecting fluorescence signals from the excitation location of the sample, simultaneously with detecting the generated pressure and temperature signals (Reza, Para 94-95; “The system may have some surgical applications, such as […] identification […] fluorescent proteins”) (Reza, Para 83; “This could permit imaging […] and imaging of other molecularly-specific targets simultaneously […] An example of a PARS system 10 integrated with another optical imaging system 1202 is shown in FIG. 12, where PARS 10 and the other optical imaging system 1202 are both connected to the sample 18 by a combiner 1204”).

Regarding claim 36, Reza discloses all of the limitations of claim 28 as discussed above.
Reza further discloses calculating one or more images of the sample based on both the returned portion of the interrogation beam and the fluorescence signals (Reza, Para 83; “The PARS system may be combined with other imaging modalities such as fluorescence microscopy, […] permit imaging of the microcirculation, blood oxygenation parameter imaging, and imaging of other molecularly-specific targets simultaneously […] An example of a PARS system 10 integrated with another optical imaging system 1202 is shown in FIG. 12, where PARS 10 and the other optical imaging system 1202 are both connected to the sample 18 by a combiner 1204”).

Regarding claim 39, Reza discloses all of the limitations of claim 28 as discussed above.
Reza further discloses wherein the method is used for one or more of the following applications: imaging histological samples; imaging cell nuclei; imaging proteins; imaging DNA; imaging RNA; imaging lipids; imaging of blood oxygen saturation; imaging of tumor hypoxia; imaging of wound healing, burn diagnostics, or surgery; imaging of microcirculation; blood oxygenation parameter imaging; estimating blood flow in vessels flowing into and out of a region of tissue; imaging of molecularly-specific targets; imaging angiogenesis for pre-clinical tumor models; clinical imaging of micro- and macro-circulation and pigmented cells; imaging of the eye; augmenting or replacing fluorescein angiography; imaging dermatological lesions; imaging melanoma; imaging basal cell carcinoma; imaging hemangioma; imaging psoriasis; imaging eczema; imaging dermatitis; imaging Mohs surgery; imaging to verify tumor margin resections; imaging peripheral vascular disease; imaging diabetic and/or pressure ulcers; burn imaging; plastic surgery; microsurgery; imaging of circulating tumor cells; imaging melanoma cells; imaging lymph node angiogenesis; imaging response to photodynamic therapies; imaging response to photodynamic therapies having vascular ablative mechanisms; imaging response to chemotherapeutics; imaging frozen pathology samples; imaging paraffin embedded tissues; imaging H&E-like images; imaging oxygen metabolic changes; imaging response to anti-angiogenic drugs; imaging response to radiotherapy; estimating oxygen saturation using multi-wavelength PARS excitation; estimating venous oxygen saturation where pulse oximetry cannot be used; estimating cerebrovenous oxygen saturation and/or central venous oxygen saturation; estimating oxygen flux and/or oxygen consumption; imaging vascular beds and depth of invasion in Barrett's esophagus and/or colorectal cancers; functional and structural imaging during brain surgery; assessment of internal bleeding and/or cauterization verification; imaging perfusion sufficiency of organs and/or organ transplants; imaging angiogenesis around islet transplants; imaging of skin-grafts; imaging of tissue scaffolds and/or biomaterials to evaluate vascularization and/or immune rejection; imaging to aid microsurgery; guidance to avoid cutting blood vessels and/or nerves; imaging of contrast agents in clinical or pre-clinical applications; identification of sentinel lymph nodes; non- or minimally-invasive identification of tumors in lymph nodes; imaging of genetically-encoded reporters, wherein the genetically-encoded reporters include tyrosinase, chromoproteins, and/or fluorescent proteins for pre-clinical or clinical molecular imaging applications; imaging actively or passively targeted optically absorbing nanoparticles for molecular imaging; imaging of blood clots; staging an age of blood clots; remote or non-invasive intratumoural assessment of glucose concentration by detection of endogenous glucose absorption peeks; assessment of organoid growth; monitoring of developing embryos; assessment of biofilm composition; assessment of tooth decay; assessment of non-living structures; evaluating the composition of paintings for non-invasive confirmation of authenticity; evaluation of archeological artifacts; manufacturing quality control; manufacturing quality assurance; replacing a catheterization procedure; gastroenterological applications; single-excitation pulse imaging over an entire field of view; imaging of tissue; imaging of cells; imaging of scattered light from object surfaces; imaging of absorption-induced changes of scattered light; or non-contact imaging of optical absorption (Reza, Para 1; “This relates to the field of biomedical optics imaging and, in particular, to a laser and ultrasound-based method and system for in vivo or ex vivo, non-contact imaging of biological tissue”).
	
Regarding claim 40, Reza discloses all of the limitations of claim 28 as discussed above.
Reza further discloses co-focusing and co- aligning the interrogation beam and the excitation beam toward the excitation location (Reza, Para 47; “The system described herein, a photoacoustic remote sensing (PARS) microscopy system, is based on the idea of focusing excitation light to a near diffraction-limited spot and detecting photoacoustic signals using a confocal interrogation beam co-focused with the excitation spot”).

Regarding claim 44, Reza discloses all of the limitations of claim 28 as discussed above.
Reza further discloses wherein the generating, interrogating, and detecting steps are performed without an ultrasound coupling medium (Reza, Para 56; “During in vivo imaging experiments, no agent or ultrasound coupling medium are required.”).

Regarding claim 45, Reza discloses in Figure 12 a method for visualizing details in a sample Reza, Para 2; “This relates to the field of biomedical optics imaging and, in particular, to a laser and ultrasound-based method and system for in vivo or ex vivo, non-contact imaging of biological tissue”), the method comprising: 
generating pressure, temperature (Reza, Para 85; ‘A multi-wavelength visible laser source may also been implemented to generate photoacoustic signals for functional or structural imaging” a person having ordinary skill in the art would understand photoacoustic signals to include pressure and temperature signals), and fluorescence signals (Reza, Para 83; “An example of a PARS system 10 integrated with another optical imaging system 1202 is shown in FIG. 12, where PARS 10 and the other optical imaging system 1202 are both connected to the sample 18 by a combiner 1204”) in the sample at an excitation location using an excitation beam, the excitation beam being focused on the sample (Reza, Para 15; “According to an aspect, there is provided a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample, where the PARS comprises an excitation beam configured to generate ultrasonic signals in the sample at an excitation location”);
interrogating the sample with an interrogation beam directed toward the excitation location of the sample, the interrogation beam being focused on the sample (Reza, Para 15; “an interrogation beam incident on the sample at the excitation location”);
detecting at least a portion of the interrogation beam returning from the sample, the returned portion of the interrogation beam being indicative of the generated pressure and temperature signals (Reza, Para 15; “a portion of the interrogation beam returning from the sample that is indicative of the generated ultrasonic signals; […] an interferometer that detects the returning portion of the interrogation beam” a person having ordinary skill in the art would understand photoacoustic signals to include pressure and temperature signals); and
detecting fluorescence signals from the excitation location of the sample, wherein the generating, interrogating (Reza, Para 94-95; “The system may have some surgical applications, such as […] identification […] fluorescent proteins”) (Reza, Para 83; “This could permit imaging […] and imaging of other molecularly-specific targets simultaneously […] An example of a PARS system 10 integrated with another optical imaging system 1202 is shown in FIG. 12, where PARS 10 and the other optical imaging system 1202 are both connected to the sample 18 by a combiner 1204”), and detecting steps are performed without contacting the sample (Reza, Para 1; “This relates to the field of biomedical optics imaging and, in particular, to a laser and ultrasound-based method and system for in vivo or ex vivo, non-contact imaging of biological tissue”) (Reza, Para 46; “The system described herein is capable of in vivo optical-resolution photoacoustic microscopy using non-contact optical interferometric sensing without use of any ultrasound medium”).

Regarding claim 46, Reza discloses all of the limitations of claim 45 as discussed above.
Reza further discloses wherein the generating, interrogating, and detecting steps are performed without an ultrasound coupling medium (Reza, Para 56; “During in vivo imaging experiments, no agent or ultrasound coupling medium are required.”) (Reza, Para 46; “The system described herein is capable of in vivo optical-resolution photoacoustic microscopy using non-contact optical interferometric sensing without use of any ultrasound medium”).

Regarding claim 47, Reza discloses in Figure 12 a method for visualizing details in a sample Reza, Para 2; “This relates to the field of biomedical optics imaging and, in particular, to a laser and ultrasound-based method and system for in vivo or ex vivo, non-contact imaging of biological tissue”), the method comprising: 
generating pressure, temperature (Reza, Para 85; ‘A multi-wavelength visible laser source may also been implemented to generate photoacoustic signals for functional or structural imaging” a person having ordinary skill in the art would understand photoacoustic signals to include pressure and temperature signals), and fluorescence signals (Reza, Para 83; “An example of a PARS system 10 integrated with another optical imaging system 1202 is shown in FIG. 12, where PARS 10 and the other optical imaging system 1202 are both connected to the sample 18 by a combiner 1204”) in the sample at an excitation location using an excitation beam, the excitation beam being focused on the sample (Reza, Para 15; “According to an aspect, there is provided a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample, where the PARS comprises an excitation beam configured to generate ultrasonic signals in the sample at an excitation location”);
interrogating the sample with an interrogation beam directed toward the excitation location of the sample, the interrogation beam being focused on the sample (Reza, Para 15; “an interrogation beam incident on the sample at the excitation location”);
detecting at least a portion of the interrogation beam returning from the sample, the returned portion of the interrogation beam being indicative of the generated pressure and temperature signals (Reza, Para 15; “a portion of the interrogation beam returning from the sample that is indicative of the generated ultrasonic signals; […] an interferometer that detects the returning portion of the interrogation beam” a person having ordinary skill in the art would understand photoacoustic signals to include pressure and temperature signals); and
detecting fluorescence signals from the excitation location of the sample, wherein the generating, interrogating (Reza, Para 94-95; “The system may have some surgical applications, such as […] identification […] fluorescent proteins”) (Reza, Para 83; “This could permit imaging […] and imaging of other molecularly-specific targets simultaneously […] An example of a PARS system 10 integrated with another optical imaging system 1202 is shown in FIG. 12, where PARS 10 and the other optical imaging system 1202 are both connected to the sample 18 by a combiner 1204”), and
determining a visualization that is indicative of substantially all light absorbed by the sample (Reza, Para 15; “According to an aspect, there is provided a photoacoustic remote sensing system (PARS) for imaging a subsurface structure in a sample”).
Reza is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Reza and Reza et al. (US20180275046, hereafter Reza ‘046).
Regarding claim 29, Reza discloses all of the limitations of claim 28 as discussed above.
Reza does not clearly and explicitly disclose separating the returned portion of the interrogation beam from the fluorescence signals using a beam splitter.
In an analogous PARS field of endeavor Reza ‘046 discloses in Figures 4-5 separating a returned portion of an interrogation beam (detection beam 14) from optical signals using a beam splitter (beamsplitter 22) (Reza ‘046, Para 62; “beam splitter 22 is placed along the path of the resulting energy 20 to direct resulting energy 20 into camera 18 […] The reflected resulting energy 20 is detected along the path of detection beam 14, while the excitation beam 12 is monitored along the path of excitation beam 12, providing further information on the excitation beam, such as the wavelength used […] beam splitter 22 is placed along the path of the detection beam 14”) (Reza ‘046, Figures 4-5; showing the beam splitter splitting the detection beam from optical signals for the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza above to include separating the returned portion of the interrogation beam from the fluorescence signals using a beam splitter in order to control the field of view, magnification, and focus as taught by Reza ‘046 (Reza ‘046, Para 63 and 54).
Reza as modified by Reza ‘046 above is interpreted as disclosing this limitation in the claim because in Reza ‘046  splits the beam into a detection beam for photoacoustic signals and a signal for a camera and in Reza the second signal is a fluorescence signal.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Reza and Jie et al. (CN106124469, hereafter Jie and citing to a machine translation of Jie).
Regarding claim 30, Reza discloses all of the limitations of claim 28 as discussed above.
Reza does not clearly and explicitly disclose directing the fluorescence signals toward a first detector, and directing the returned portion of the interrogation beam toward a second detector.
In an analogous fluorescence and photoacoustic imaging system field of endeavor Jie discloses directing fluorescence signals toward a first detector (Jie, Pg 2, Para 7; “wherein the fluorescent imaging module data collector is configured to collect the biological tissue to be tested Internally excited fluorescent signal to generate a multispectral image”) and directing a returned portion of photoacoustic signals toward a second detector (Jie, Pg 2, Para 6; “the photoacoustic signal detecting module is configured to perform ultrasonic signal acquisition on the biological tissue to be tested, and receive the ultrasonic analog signal”).
The use of the techniques of using separate detectors for fluorescent and photoacoustic signals taught by Jie in the invention of a combined photoacoustic and fluorescent system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of detecting both modalities; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza to include directing the fluorescence signals toward a first detector, and directing the returned portion of the interrogation beam toward a second detector in order to generate a more comprehensive anatomical structure and physiological function information as taught by Jie (Jie, Pg 2, Para 2).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Reza and Calvin (US20200379227).
Regarding claim 31, Reza discloses all of the limitations of claim 28 as discussed above.
Reza further discloses wherein the method includes generating the pressure, temperature, and fluorescence signals in the sample using exactly one excitation beam (Reza, Para 83; “An example of a PARS system 10 integrated with another optical imaging system 1202 is shown in FIG. 12, where PARS 10 and the other optical imaging system 1202 are both connected to the sample 18 by a combiner 1204”) and
generating the pressure and temperature signals in the sample using exactly one wavelength (Reza, Para 123; “FIG. 14d shows PARS images acquired with a single wavelength (532 nm) rather than multiple wavelengths.”).
Reza does not clearly and explicitly disclose wherein the method includes generating the fluorescence signals in the sample using the exactly one wavelength.
In an analogous medical imaging field of endeavor Calvin discloses wherein the method includes generating fluorescence signals using a 532 nm wavelength (Calvin, Para 80; “a laser 327, which could have a wavelength of […] 532 nm, is used to excite […] which emits light that is detected by a fluorescent detector 334”).
The use of the techniques of using a laser with a 532 nm wavelength for fluorescent imaging in the invention of a combined photoacoustic and fluorescent system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of causing fluorescence; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza wherein the method includes generating the fluorescence signals in the sample using the exactly one wavelength used for generating the pressure and temperature signals in order to allow for rapid and highly sensitive analysis of fluorescent particles (Calvin, Para 14).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Reza and Calvin as applied to claim 31 above, and further in view of Pande et al. (US20100068752, hereafter Pande).
Regarding claim 32, Reza as modified by Calvin above discloses all of the limitations of claim 31 as discussed above.
Reza as modified by Calvin above discloses using the exactly one wavelength for the excitation beam as discussed in the rejection of claim 31 above.
Reza as modified by Calvin above does not clearly and explicitly disclose preparing visualizations of both nuclear and non-nuclear structures at the excitation location.
In an analogous medical imaging field of endeavor Pande discloses preparing visualizations of both nuclear and non-nuclear structures at an excitation location (Pande, Para 2; “identifying organelles in live and dead cells, including nuclei and organelles other than nuclei (non-nuclear organelles). More particularly, this invention relates to the identification of subcellular organelles, cell domains, cell regions, and the like, within living cells or extracellularly,”) (Pande, Para 11; “a spectral shift in fluorescence excitation maximum is observed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza as modified by Calvin above to include preparing visualizations of both nuclear and non-nuclear structures at the excitation location in order to better visualize properties of cell regions as taught by Pande (Pande, Para 13).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Reza and Khan et al. (US20220068496, hereafter Khan).
Regarding claim 37, Reza discloses all of the limitations of claim 28 as discussed above.
Reza does not clearly and explicitly disclose using exactly one detector for both 1) detecting the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) the fluorescence signals.
In an analogous tissue imaging device field of endeavor Khan discloses one detector for both 1) detecting pressure and temperature signals, and 2) fluorescence signals (Khan, Para 36; “the interpretation of sensed data originating from a singular […] which may include temperature, humidity, pressure, varying amounts of lighting and their directions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza above to include exactly one detector for both 1) detecting the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) the fluorescence signals in order to allow for efficient sensing procedures as needed by the user depending on the environment as taught by Khan (Khan, Para 179).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Reza and Khan as applied to claim 37 above, and in further view of Reza et al. (US20180275046, hereafter Reza ‘046).
Regarding claim 38, Reza as modified by Khan above discloses all of the limitations of claim 37 as discussed above.
Reza as modified by Khan above does not clearly and explicitly disclose decomposing a combined signal to create 1) a first signal representing the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) a second signal representing the fluorescence signals.
In an analogous PARS field of endeavor Reza ‘046 discloses in Figures 4-5 decomposing a combined signal (Reza ‘046, Para 62; “beam splitter 22 is placed along the path of the resulting energy 20 to direct resulting energy 20 into camera 18 […] The reflected resulting energy 20 is detected along the path of detection beam 14, while the excitation beam 12 is monitored along the path of excitation beam 12, providing further information on the excitation beam, such as the wavelength used […] beam splitter 22 is placed along the path of the detection beam 14”) (Reza ‘046, Figures 4-5; showing the beam splitter splitting the detection beam from optical signals for the camera) to create 1) a first signal representing a returned portion of an interrogation beam (detection beam 14) , and 2) a second signal representing optical signals (signal going to camera 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza as modified by Khan above to include decomposing a combined signal to create 1) a first signal representing the returned portion of the interrogation beam indicative of the generated pressure and temperature signals, and 2) a second signal representing the fluorescence signals in order to allow for observation of absorption-induced changes of scattered light which can be used to improve diagnosis as taught by Reza ‘046 (Reza ‘046, Para 22-24).
Reza as modified by Khan and Reza ‘046 above is interpreted as disclosing this limitation in the claim because Reza measures fluorescent signals and photoacoustic signals which represent temperature and pressure, is modified by Khan to have them detected by one detector, and is modified by Reza to have them be decomposed into two separate signals.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Reza, Reza et al. (US20170215738, hereafter Reza ‘738), and Reza et al. (US20180275046, hereafter Reza ‘046).
Regarding claim 41, Reza discloses all of the limitations of claim 28 as discussed above.
Reza does not clearly and explicitly disclose combining the excitation beam and the interrogation beam using a beam combiner; filtering a reflected beam using a beam splitter to separate the returned portion of the interrogation beam from the fluorescence signals; focusing the fluorescence signals along a first detection pathway; and focusing the returned portion of the interrogation beam along a second detection pathway.
In an analogous PARS field of endeavor Reza ‘738 discloses combining the excitation beam and the interrogation beam using a beam combiner (Reza ‘738, Para 40; “The excitation beam 17 will be combined with interrogation beam 16 using a beam combiner 30”).
The use of the techniques of using an optical combiner to combine an excitation beam and an interrogation beam in the invention of a PARS system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of interrogating and exciting the sample; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza to include combining the excitation beam and the interrogation beam using a beam combiner in order to allow for a tighter focus which allows for higher resolution and a better SNR as taught by Reza ‘738 (Reza ‘738, Para 59).
In an analogous PARS field of endeavor Reza ‘046 discloses in Figures 4-5 filtering a reflected beam using a beam splitter (beamsplitter 22) to separate the returned portion of the interrogation beam from the fluorescence signals; focusing the fluorescence signals along a first detection pathway; and focusing the returned portion of the interrogation beam along a second detection pathway (Reza ‘046, Para 62; “beam splitter 22 is placed along the path of the resulting energy 20 to direct resulting energy 20 into camera 18 […] The reflected resulting energy 20 is detected along the path of detection beam 14, while the excitation beam 12 is monitored along the path of excitation beam 12, providing further information on the excitation beam, such as the wavelength used […] beam splitter 22 is placed along the path of the detection beam 14”) (Reza ‘046, Figures 4-5; showing the beam splitter splitting the detection beam from optical signals for the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza as modified by Reza ’738 above to include filtering a reflected beam using a beam splitter to separate the returned portion of the interrogation beam from the fluorescence signals; focusing the fluorescence signals along a first detection pathway; and focusing the returned portion of the interrogation beam along a second detection pathway in order to control the field of view, magnification, and focus as taught by Reza ‘046 (Reza ‘046, Para 63 and 54).
Reza as modified by Reza ‘738 and  Reza ‘046 above is interpreted as disclosing this limitation in the claim because in Reza ‘046  splits the beam into a detection beam for photoacoustic signals and a signal for a camera and in Reza the second signal is a fluorescence signal.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Reza, Reza ‘738, and Reza ‘046 as applied to claim 41 above, and in further view of Yao et al. (US20120061586, hereafter Yao).
Regarding claim 42, Reza as modified by Reza ‘738 and  Reza ‘046 above discloses all of the limitations of claim 41 above.
Reza as modified by Reza ‘738 and  Reza ‘046 above does not clearly and explicitly disclose wherein the first detection pathway includes one or more secondary beam splitters to further separate one more wavelengths in the fluorescence signals.
In an analogous fluorescent imaging field of endeavor Yao discloses one or more beam splitters to separate one more wavelengths in a fluorescence signals (Yao, Para 37; “The fluorescence spectral imaging assembly includes wavelength splitting optical instrument 16 […] The wavelength splitting optical instrument 16, […] to tune the excited fluorescence spectra into specific key wavelengths during fluorescence spectral imaging acquisition.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza as modified by Reza ‘738 and  Reza ‘046 above wherein the first detection pathway includes one or more secondary beam splitters to further separate one more wavelengths in the fluorescence signals in order to enable rapid data acquisition over key wavelengths as needed as taught by Yao (Yao, Para 38).

 Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Reza and Gostjeva et al. (US20160011175, hereafter Gostjeva).
Regarding claim 48, Reza discloses all of the limitations of claim 41 as discussed above.
Reza further discloses wherein the visualization includes nuclear structures in the sample based on the detected heat and pressure signals (Reza, Para 46; “Photoacoustic (PA) imaging has been shown to provide exquisite images of microvessels and is capable of imaging […] gene expression”).
Reza does not clearly and explicitly disclose wherein the visualization includes non-nuclear structures in the sample based on the detected fluorescence signals.
In an analogous fluorescent imaging field of endeavor Gostjeva discloses visualizing non-nuclear structures in ta sample based on detected fluorescence signals (Gostjeva, Para 4; “i. More particularly, the fluorescence is present in balloon-like organelles of a stem cell. These balloon-like organelles are also referred to herein as cytoplasmic structures or cytoplasmic compositions. As used herein cytoplasmic structures or cytoplasmic compositions include the cytosol portion of the cytoplasm, cellular membranes, cellular organelles and combinations thereof”).
The use of the techniques of using fluorescence to image non-nuclear structures in a cell in the invention of a PARS system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of imaging structures in the sample; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reza wherein the visualization includes non-nuclear structures in the sample based on the detected fluorescence signals in order to classifying cells as needed as taught by Gostjeva (Gostjeva, Para 4).


Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35 and 49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose nor reasonably suggest the limitations set forth in claims 35, 43, and 49. Specifically, the prior art does not disclose determining: a proportion of absorbed energy by the sample which is converted to heat and pressure non-radiative relaxation, a proportion of absorbed energy by the sample which is converted to fluorescence light radiative relaxation, a visualization of nuclear structures in the sample based on the determined proportion of absorbed energy converted to non-radiative relaxation, and a visualization of non-nuclear structures in the sample based on the determined proportion of absorbed energy converted to radiative relaxation in the context of a PARS system with a single excitation beam for temperature, pressure, and heat as set forth in claim 35. Specifically, the prior art does not disclose extracting (1) a magnitude and characteristic lifetime of the returned portion of the interrogation beam, and (2) a magnitude and characteristic lifetime of the fluorescence signals in the context of a PARS system with a single excitation beam for temperature, pressure, and heat as set forth in claims  43 and 49.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793